UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1176



TORNELLO PIERCE,

                                              Plaintiff - Appellant,

          versus


WELLS   FARGO   BANK,   James   Hanson    (Vice
President),

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cv-00755-WLO)


Submitted:   May 31, 2007                     Decided:   June 6, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tornello Pierce, Appellant Pro Se.     Thomas G. Hooper, NELSON,
MULLINS, RILEY & SCARBOROUGH, L.L.P., Charlotte, North Carolina,
Joseph Samuel Dowdy, NELSON, MULLINS, RILEY & SCARBOROUGH, L.L.P.,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tornello   Pierce   appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge and dismissing

as frivolous his civil action.      We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      Pierce v. Wells Fargo Bank, No.

1:06-cv-00755-WLO (M.D.N.C. Feb. 14, 2007).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -